Citation Nr: 9916042
Decision Date: 06/11/99	Archive Date: 08/06/99

DOCKET NO. 97-14 342               DATE  JUN 11, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUES

1. Entitlement to an increased (compensable) rating for a gunshot
wound of the torso with laceration of the liver and retained
foreign body.

2. Entitlement to service connection for left kidney disorder.

3. Entitlement to service connection for low back pain.

4. Entitlement to service connection for chronic chest pain.

ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from October 1989 to March
1993. This appeal to the Board of Veterans' Appeals (Board) arises
from a rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Cleveland, Ohio.

The claims for an increased rating for a gunshot wound of the torso
with laceration of the liver and retained foreign body and for
service connection for chest pain will be addressed in the remand
portion of this decision.

FINDING OF FACT

The claims for service connection for low back pain and kidney
disorder are not plausible.

CONCLUSION OF LAW

The claims for service connection for chronic low back pain and a
kidney disorder are not well grounded. 38 U.S.C.A 5107(a) (West
1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to this appeal
is whether the appellant has presented evidence of a well-grounded
claim. 38 U.S.C.A. 5107(a). A well-grounded claim is a claim that
is plausible, that is, one that is meritorious on its own or
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81
(1990). If a claim is not well grounded, the appeal must fail with
respect to it, and there is no duty to assist the appellant further
in the development of facts pertinent

- 2 -

to the claim. Id., 38 U.S.C.A. 5107(a); Grottveit v. Brown, 5 Vet.
App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

The initial burden is on the claimant to produce evidence of a
well-grounded claim. 38 U.S.C.A. 5107(a); see Grivois v. Brown, 6
Vet. App. 136 (1994); Grottveit at 92; Tirpak at 610-11. Where a
determinative issue involves medical causation or a medical
diagnosis, competent medical evidence to the effect that the claim
is plausible or possible is required. Grottveit at 92-93.

Further, in order for a claim to be considered plausible, and
therefore well grounded, there must be evidence of a current
disability (a medical diagnosis), of incurrence or aggravation of
a disease or an injury in service (lay or medical evidence), and
medical evidence of a nexus between the inservice injury or disease
and a current disability. Epps. v. Gober, 126 F.3d 1464, 1468 (Fed.
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78
F.3rd 604 (Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2
Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223,
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Service connection may be granted for disability resulting from
disease or injury incurred or aggravated during service. 38
U.S.C.A. 1110 (West 1991); 38 C.F.R. 3.303 (1998).

The veteran contends, in essence, that he experiences low back pain
as a result of a gunshot wound that he sustained while in service.
While the evidence demonstrates that the veteran was shot during
service, the evidence does not establish that injury to the low
back resulted. None of the veteran's service medical records
including the report of the separation examination dated in June
1992 reflect complaints findings, or diagnoses pertaining to a low
back disability. Post service medical evidence demonstrates that
the veteran began complaining of chronic low back pain in 1995. A
VA X-ray of the lumbosacral spine dated in January 1995 revealed a
normal lumbosacral spine. Subsequent VA outpatient treatment
records reflect continued subjective complaints and pathology
involving the low back. In

- 3 -

December 1997, the veteran was diagnosed as having chronic
lumbosacral syndrome. Although the veteran has a back, disorder,
the evidence is devoid of competent medical evidence attributing
the veteran's back discomforts to the gunshot incident. Based on
these factors, the Board must find that the veteran's claim for
service connection for low back disability is not well grounded.

Likewise, the claim for service connection for a left kidney
disorder fails. The veteran asserts that his left kidney was
injured as a result of the gunshot injury. The report of surgery at
the time of the shooting shows that the abdomen was explored and an
entry wound into the abdominal cavity through the retroperitoneal
area, lateral to the kidney was recorded; no damage to the kidney
was found. The Board notes that X-rays of the abdomen dated in
January 1992 reflected a metallic calcitic density overlying the
left renal shadow which was felt to possibly represent a renal
calculus. The separation examination dated in June 1992 reflected
a normal genitourinary system. When examined by VA in August 1995,
the veteran's genitourinary system was found to be within normal
limits, although the examiner entered a diagnosis of status post
gunshot wound with injury to the kidney. VA outpatient treatment
records dated in October 1996 reflect that the veteran complained
of frequency. Although post service medical record reflect that the
veteran complained of urinary infrequency in December 1996, a VA
examiner in December 1997 determined after reviewing the veteran's
claims file and after having examined the veteran that there was no
evidence of gunshot wound related kidney damage. Thus, in the
absence of current diagnosis for a left kidney disorder, the
veteran's claim is not plausible. Brammer v. Derwinski, supra.

Having reviewed the record, the Board points out that the only
evidence linking the claimed low back disability and a left kidney
disorder to service is the veteran by his own representations. The
Board also notes that the record includes a statement submitted by
the veteran's mother dated in 1996 regarding the pain and
discomfort that the veteran experiences as a result of the gunshot
wound. While the veteran and his family may attest to the symptoms
that the veteran experience, they are not qualified, as lay
persons, to furnish medical opinions or diagnoses. Espiritu v.
Derwinski, 2 Vet. App. 492, 494-95 (1992). Thus, their personal
beliefs that a

4 -

relationship exists between the veteran's claimed low back and left
kidney disability and the veteran's military service cannot serve
to prove that the disability for which the veteran claims service
connection was incurred in or aggravated by service.

The Board recognizes that this appeal is being disposed of in a
manner that differs from that used by the RO. The RO denied the
veteran's claims on the merits, while the Board has concluded that
the claims are not well grounded. However, the Court has held that
"when an RO does not specifically address the question whether a
claim is well grounded but rather, as here, proceeds to
adjudication on the merits, there is no prejudice to the veteran
solely from the omission of the well grounded analysis." See Me er
v. Brown, 9 Vet. App. 425, 432 (1996). The Board further y notes
that the difference between evidence required to render a claim
well grounded and that required to reopen a previously disallowed
claim appears to be slight. See Edenfield v. Brown, 8 Vet. App. 3
84, 3 90 (1995) (en banc).

The Board views its discussion as sufficient to inform the veteran
of the elements necessary to complete his application for the
claims of service connection as noted above. See Robinette v.
Brown, 8 Vet. App. 69, 77-78 (1995).

ORDER

Service connection for a low back pain is denied.

Service connection for a left kidney disorder is denied.

REMAND

The veteran contends, in essence, that his gunshot wound of the
torso with laceration of the liver and foreign body is more
disabling than currently evaluated. The record shows that the
veteran incurred a gunshot wound during service in January 1992.
The report of a private hospital record which treated the veteran

5 -

provides that the veteran underwent an exploratory laparotomy with
repair of liver laceration and drainage. Exploration of the right
upper quadrant showed an entry wound into the abdominal cavity
through the retroperitoneal area, lateral to the kidney. The bullet
entered through segment 6 of the right liver. It was noted that the
bullet appeared to traverse the liver and exit the liver through
segment 5 just lateral to the falciform ligament entering the
anterior abdominal wall. The bullet was not removed. The
postoperative diagnosis was gunshot wound to the abdomen with liver
damage. X-rays of the abdomen dated in January 1992 reflect a
metallic foreign body in the anterior most aspect of the abdominal
wall region on the lateral view. There was no evidence of fracture
or anatomic or bony malalignment. X- rays of the chest revealed a
metallic foreign body overlying the medial aspect of the liver
lateral to the T-11 vertebral body.

Although service connection is in effect for gunshot wound of the
torso with laceration of the liver and retained foreign body, the
Board notes that the projectile of the bullet may require
consideration of a separate disability evaluation for possible
muscle damage of the affected areas. See 38 C.F.R. 4.56,4.73 (1998)

With regard to the claim for service connection for chest pain, the
veteran contends, in essence, that his chest pain stems from his
gunshot wound. A VA consultation sheet dated in October 1996
reflects subjective complaints of chest pain. A VA X- ray of the
chest dated in February 1995 revealed a bullet projectile in the
anterior chest wall in the midline and a buckshot in the right
chest wall anteriorily. When seen on an outpatient basis in March
1995, the veteran complained of intermittent sharp pains of the
left chest. The veteran indicated that he had been experiencing the
pain since 1993. The assessment was chest pain likely
costochondritis. The veteran was prescribed Naprosyn. When examined
by VA in August 1995, it was noted that the chest pain appeared to
be pleuritic. On physical examination, the lungs were clear to
auscultation throughout with somewhat coarse breath sounds in the
left base; they were normal to percussion. The diagnosis was
pleuristic chest pain of which the examiner indicated that etiology
was undetermined and that it was reproducible and increased with
exertion.

- 6 -

In a VA AMIE compensation and pension examination worksheet dated
in November 1997, a VA examination was requested to express an
opinion regarding the etiology of any chest disorder found to be
present. Accordingly, the veteran was accorded an examination in
December 1997. Although the examiner indicated that the veteran
exhibited chest wall palpation pain in the left rig cage in the
xiphoid rib area and determined that the chest pains were chest
wall pains, he failed to provide an opinion regarding the etiology
of such pathology.

Based on the foregoing, the Board is of the view that another VA
examination with an opinion regarding in etiology of any chest
disorder would be helpful in an equitable disposition of this
matter.

In light of these circumstances, the case is REMANDED to the RO for
the following actions:

1. The RO should contact the veteran and request that he provide
the names, addresses, and approximate dates of treatment for all VA
and non-VA health care providers who may possess additional records
pertinent to his claim for service connection for chest pain. With
any necessary authorization from the veteran, the RO should attempt
to obtain copies of pertinent treatment records identified by the
veteran which are not currently of record.

2. Thereafter, the RO should arrange for the veteran to undergo VA
examinations by board certified specialists if available, to
determine the nature and extent of any disability manifested by
chest pain and the current level of severity of the service-
connected gunshot wound of the torso with laceration of the liver
and retained foreign body. The claims folder and copy of the Remand
must be available to the examiner for review prior to the

7 -

examination. All indicated studies should be performed. The
examiner is requested to specifically provide a description of all
scarring associated with the service- connected gunshot wound. The
examiner should also provide a detailed description of any muscle
damage involving the abdominal and chest areas. With respect to any
chest disorder found to be present, the examiner should provide an
opinion as to whether such disorder is the result of disease or
injury, and if so, the examiner should identify the specific
disease or injury. With respect to any chest disorder or muscle
disorder found, the examiner should provide an opinion as to
whether it is at least as likely as not that such disorders are a
result of service incurred gunshot wound. A complete rationale
should be given for all opinions and conclusions expressed.

3. Inasmuch as this remand creates a right in the veteran to
compliance with the instructions contained herein, the RO should
ensure that the examination reports contain all requested
information. Stegal v. West, 11 Vet. App. 268 (1998). Thereafter,
the RO should undertake any other indicated development and
readjudicate the claim for service connection for chronic chest
pain and an increased rating for a gunshot wound to the torso with
laceration of the liver and retained foreign body with
consideration of a separate disability evaluation for any affected
muscle injury, if appropriate.

4. If the benefits sought on appeal are not granted to the
satisfaction of the veteran, a Supplemental Statement of the Case
should be issued and the veteran and his

8 -

representative provided with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for further
consideration, if otherwise in order. By this REMAND, the Board
intimates no opinion as to the final outcome warranted. No action
is required of the veteran until he is otherwise notified by the
RO.

F. JUDGE FLOWERS
Member, Board of Veterans' Appeals

9 -

